NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  STEVE ANTHONY CARTER, Appellant.

                             No. 1 CA-CR 19-0285
                               FILED 2-20-2020


           Appeal from the Superior Court in Coconino County
                        No. S0300CR201800425
                 The Honorable Ted Stuart Reed, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Coconino County Public Defender’s Office, Phoenix
By Brad Bransky
Counsel for Appellant
                             STATE v. CARTER
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Paul J. McMurdie joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Steve Anthony
Carter has advised the court that, after searching the entire record, he has
found no arguable question of law and asks this court to conduct an Anders
review of the record. Carter was given the opportunity to file a
supplemental brief pro se, but has not done so. This court has reviewed the
record and has found no reversible error. Accordingly, Carter’s convictions
and resulting probation grants are affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            One Sunday morning in April 2018, Carter decided to burn a
pile of trash outside his home in Winona, Arizona. Given the dry, windy
conditions, local fire officials had designated that Sunday a no burn day.
When the wind picked up, Carter’s fire quickly spread out of control,
ultimately burning more than 80 acres of land.

¶3               The fire resulted in damage to several neighboring properties,
including burning down a nearby home that J.J. owned.2 At the time of the
fire, J.J.’s significant other, T.D., their daughter, N.D., and infant grandson,
Q.M., were sleeping inside the home when T.D. awoke to a noise outside
the window. Moments later, a burning tree branch crashed through the
window and flames engulfed his bedroom. T.D. shouted a warning,
causing N.D. to rush her infant to her car then rush back inside the home to
find her car keys. N.D. later testified that black smoke had filled the home,



1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997) (citation omitted).

2Initials are used to protect the victims’ privacy. State v. Maldonado, 206
Ariz. 339, 341 ¶ 1 n.1 (App. 2003).


                                       2
                             STATE v. CARTER
                            Decision of the Court

making it hard to see and forcing her to hold her breath while she searched
for the keys.

¶4            Meanwhile, T.D. ran to the back of the home to release their
dogs. They all then watched their home burn to the ground. T.D. had burns
on his face, N.D. reported a burn on her back and Q.M.’s baby clothes were
singed. T.D. and N.D. estimated the loss of their property, including
vehicles, jewelry and motorcycles, at $153,525. J.J. valued the home and
property she lost at $220,000.

¶5            The State charged Carter by Indictment later that month.
After various continuances and some motion practice, a four-day trial
occurred in February and March 2019. The charges submitted to the jury
were: (1) two counts of criminal damage, Class 4 felonies; (2) two counts of
criminal damage, Class 6 felonies; (3) three counts of endangerment, Class
6 felonies and (4) reckless burning, a Class 1 misdemeanor.

¶6             At trial, law enforcement, fire officials and the adult victims
listed above testified to the damage, loss and trauma caused by the fire. A
deputy testified that, when responding to the location, Carter admitted to
setting the fire. Carter elected not to testify, as was his right.

¶7            The jury found Carter guilty as charged. In May 2019, the
court suspended sentence and placed Carter on standard probation for
three years for all convictions and ordered him to pay $153,525 in restitution
in $400 monthly payments.3

¶8             Carter timely appeals his convictions and sentences. This
court has jurisdiction over his appeal pursuant to Arizona Revised Statutes
(A.R.S.) § 12-120.21(A)(1), §§ 13-4031 and -4033(A)(1)(2020).4

                               DISCUSSION

¶9            The court has reviewed and considered defense counsel’s
brief and has searched the record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30 (App. 1999) (providing guidelines for briefs when

3 In December 2019, Carter admitted to violating probation and was
sentenced to concurrent prison terms on the felony convictions, the longest
of which was one-and-a-half years. Those post-appeal developments are
not at issue here and also do not moot this appeal.

4Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                             STATE v. CARTER
                            Decision of the Court

counsel has determined no arguable issues to appeal). Searching the record
and briefing reveals no reversible error. The record shows Carter was
represented by counsel at all critical stages. From the record, all
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. The sentence consequences imposed were within the
statutory limit. Neither counsel nor Carter raised any issues on appeal.

                               CONCLUSION

¶10           This court has read and considered counsel’s brief, and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; Clark, 196 Ariz. at 537 ¶ 30. Accordingly, Carter’s
convictions and probation grants are affirmed.

¶11            Upon filing of this decision, defense counsel is directed to
inform Carter of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Carter
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4